Title: To Alexander Hamilton from Joseph Whipple, 10 September 1791
From: Whipple, Joseph
To: Hamilton, Alexander


Collectors Office Portsmo. New Hamp. Sep. 10. 1791
Sir
Your Circular letter dated the 5th. of August respecting two missing Certificates of Registry, Enjoining the Seasonable transmission of Returns, Noticing the failure of complying with the opinions of Messrs. Jones and Harrison, The Information Stating a practice of Measuring Vessels of the United States previously Registered, And requesting a Copy of the Table of Fees, was received the 25th. Ulto.
Being Apprehensive that the possibility of a failure in the Conveyance of returns thro’ the post offices or erroneous informations may have led to the forming unjust Ideas of the proceedings in Custom Houses which a conciousness of not falling under the imputations does not fully Satisfy, I think it necessary and judge it will be also more Satisfactory to you that answers be given to the Several paragraphs of that letter, except those respecting the Registers.
All Returns hitherto directed have been regularly transmitted from this District as soon as they could be made up. The quarterly & Monthly returns have in no instance exceeded the Month Suceeding the periord to which the Returns extended, and the Shorter delays have been Occasioned by unavoidable detentions in ascertaining duties & liquidating Bonds or in the nonpayment of Tonnage Duties which it was desirable Should be comprehended in the returns for the term in which they Occurd.
The Instructions on the Opinions of Mess. Jones & Harrison have been carefully attended to & complied with, excepting the Opinion respecting the receiving the fee of 60 cents on the 27th Section of the Coasting Act, which has not in all instances been received. As no penalty is annexed to a failure of Coasters making entry as directed by that section, it is seldom complyed with by Coasters, nor do I perceive in what manner they can be compelled unless by an action of debt for the fee, which if proper would be a disagreeable method when this trifling fee only is depending & it is not enjoined as an official duty.
The Measuring of Vessels of the United States previously registered and receiving a fee for such Admeasurement has never been considered in this district as a possible intention of the Legislature, or Construction of the law & the Charge for the like fee on Foreign Vessels, before measured in the port and known to have undergone no alteration of Tonnage has in some instances been given up, tho’ the Same Idea is entertaind of its proprity as conveyed in your letter.
A Copy of the Table of Fees fixed up in the Custom House is enclosed.
I beg leave upon this Occasion [to] take notice that the exemption from entering & clearing of certain descriptions of Coasters exposes the Revenue to frauds—as also does the manner of entering Coasters as directed by the 28th. Section, in which case a master is under no restraint by his oath, from receiving Smuggled goods on board after clearing & before his arrival at another port, as no oath is required at his entry at which time rather than at his clearing I conceive it would be proper.
I will also take the Occasion to observe that the term of 15 days allowed by law for the discharge of Vessels from foreign ports is subject to abuse, by increasing the expence of Inspectors attendance & affording opportunities for Smuggling. Was the clause in the Act qualified by a proviso that the No. of hands of which the Vessel consisted Should be dayly employd till such discharge, these delays would be prevented without Subjecting the owner to any hardship. Instances have happened in which a Cargo consisting of 30 or 40 hhds Molases & 300 or 400 bushels of Salt only has been detained on board 12 or 15 days, the hands being discharged on the day of arrival & the Vessel employed as a Store.
The Hon. Alex Hamilton Esqr
